Citation Nr: 0720743	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $29,736.00, to 
include consideration of whether the debt was properly 
created.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from September 1969 
to March 1973.  

This matter arises from a September 2002 administrative 
decision, whereby the Regional Office's Committee on Waivers 
and Compromises (RO) denied the veteran's request for waiver 
of recovery of an overpayment.

The RO informs that the veteran's improved pension was 
terminated effective April 1, 1998, based on information that 
he "was employed during the year of 1998 with earnings of 
$21,700 annually."  According to the RO, an income 
verification with IRS disclosed that the veteran had 
unreported income of $21,700.00 from wages during 1998, as 
well as unreported income for the years 1999 and 2000.  
Unfortunately, this evidence has not been associated with the 
claims file.  This evidence is necessary since the veteran 
has disputed the amount of income that he is alleged to have 
earned.

The Board also notes that the veteran's most recent Financial 
Status Report reflects his financial situation as it was in 
June 2002.  The RO should therefore request that the veteran 
provide current information concerning his financial status.

In addition to the foregoing, the basis on which waiver of 
recovery was denied is unclear.  The September 2002 decision 
letter indicates that the veteran acted in bad faith and was 
therefore barred from waiver of recovery of the overpayment.  
However, the July 2004 statement of the case seems to 
indicate that the veteran's request for waiver was denied 
because the veteran was substantially at fault.  Fault is not 
one of the recognized statutory bars.  38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.963(a), 1.965(b).

VA regulations provide that the statement of the case must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain, in 
pertinent part, the determination of the agency of original 
jurisdiction on each issue and the reasons for each such 
determination with respect to which disagreement has been 
expressed.  38 C.F.R. § 19.29.  Accordingly, if the RO 
continues to deny the veteran's claim following the 
development outlined in this remand action, the RO should 
issue a supplemental statement of the case which clearly sets 
forth the reasons and bases for its decision.  In that 
manner, the veteran will be able to most effectively present 
his arguments to the Board.  The veteran has also argued that 
the debt was not properly created and accordingly the issue 
has been rephrased as noted on the title page.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must obtain and associate the 
Income Verification Match (IVM) folder 
with the claims file.  

2.  The RO must clarify the basis for the 
denial of the waiver request.  It should 
be specified for the record whether the 
denial was based on a finding of bad faith 
or on the basis of equity and good 
conscience.  The RO should also address 
the veteran's argument that the debt was 
not properly created (see veteran's 
statement received in November 2001). 

3.  The RO must contact the veteran and 
request that he complete a contemporaneous 
financial status report, listing all of 
his monthly income and expenses (including 
unreimbursed medical expenses).  

4.  Thereafter, the request for waiver of 
recovery of the overpayment should be 
reviewed by the RO.  Should the decision 
remain adverse to the veteran, a 
supplemental statement of the case which 
clearly sets forth the decision and the 
reasons and bases for denial should be 
prepared and furnished to the veteran and 
to his representative.  The veteran and 
his representative should then be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, unless the benefit 
sought is granted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



